 
Exhibit 10.5 
 
UNITED COMMUNITY BANKS, INC.
AMENDED AND RESTATED
2000 KEY EMPLOYEE STOCK OPTION PLAN
 
RESTRICTED STOCK UNIT AWARD AGREEMENT

       
Grantee:
 
 
     
Number of RSUs:
   
RSUs
       
Date of Grant:
 
 
     
Vesting Schedule:
Per attached Grantee Statement referred to
herein as “Exhibit A”
   
Territory:
Any county, any contiguous county and any
metropolitan statistical area in which any of the
Company’s subsidiary banks has an office as of
the date hereof.

 
THIS AGREEMENT (the “Agreement”) is entered into as of the ____ day of
_______________ by and between UNITED COMMUNITY BANKS, INC., a Georgia
corporation (the “Company”), and the individual designated above (the
“Grantee”).
 
WHEREAS, the Company maintains the United Community Banks, Inc. Amended and
Restated 2000 Key Employee Stock Option Plan (the “Plan”), and the Grantee has
been selected by the Committee to receive a Restricted Stock Unit Award under
the Plan;
 
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee, as
follows:
 
1.             Award of Restricted Stock Units
 
1.1           The Company hereby grants to the Grantee an award of Restricted
Stock Units (“RSUs”) in the amount set forth above, subject to, and in
accordance with, the restrictions, terms, and conditions set forth in this
Agreement and the Plan.  The grant date of this award of RSUs is set forth above
(the “Date of Grant”).
 
1.2           This Agreement (including any Exhibits) shall be construed in
accordance and consistent with, and subject to, the provisions of the Plan (the
provisions of which are incorporated herein by reference) and, except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.
 
1.3           This Award is conditioned on the Grantee’s execution of this
Agreement.  If this Agreement is not executed by the Grantee and returned to the
Company within two days
 

 

 

 

 
of the Date of Grant, it may be canceled by the Committee resulting in the
immediate forfeiture of all RSUs.
 
2.             Vesting and Termination of Employment
 
2.1           Vesting.  Subject to Sections 2.2 through 2.4 below and Section 8,
if the Grantee remains employed by the Company, the RSUs shall vest in
accordance with the provisions of Exhibit A.  Each date on which the RSUs vest
is hereinafter referred to as a “Vesting Date”.
 
Except as otherwise provided below, on the Vesting Date, a number of Shares
equal to the number of vested RSUs shall be issued to the Grantee free and clear
of all restrictions imposed by this Agreement (except those imposed by Sections
3.3 and 8 below).  The Company shall transfer such Shares to an unrestricted
account in the name of the Grantee as soon as practical (and no later than
thirty (30) days) after the Vesting Date.  For purposes of this Agreement,
employment with a Subsidiary of the Company or service as a member of the Board
of Directors of the Company or a Subsidiary shall be considered employment with
the Company.
 
2.2           Termination of Employment Due to Death or Disability.  If the
Grantee’s employment is terminated by the Company as a result of death or
Disability, the unvested RSUs shall immediately vest, and a number of Shares
equal to the number of vested RSUs shall be transferred to the Grantee or, in
the event of the Grantee’s death, to the Grantee’s surviving spouse or, if none,
to his estate.
 
2.3           Change In Control.  If a Change in Control (as defined in the
Plan) occurs  and Grantee’s employment is terminated within six (6) months prior
to or eighteen (18) months following the date of the Change in Control, and if
such termination is an involuntary termination by the Company without Cause (as
defined in the Plan), and does not arise as a result of Executive’s death or
Disability (as defined in the Plan), or a termination by Grantee for Good
Reason, the unvested RSUs shall fully vest immediately upon the later of (i) the
Change in Control, or (ii) the termination of Grantee’s employment, and a number
of Shares equal to the number of vested RSUs shall be transferred to the Grantee
in the manner provided in Section 2.1.
 
For purposes of this Section 2.3, a “Good Reason” for termination by Grantee of
Grantee’s employment shall mean the occurrence (without the Grantee’s express
written consent), within six (6) months prior to or eighteen (18) months
following the date of the Change in Control, of any one of the following acts by
the Company, or failures by the Company to act:
 
(i)            the substantial adverse change in Grantee’s responsibilities at
the Company from those in effect immediately prior to the date that is six (6)
months prior to the date of a Change in Control (the “Measurement Date”);
 
(ii)           the required relocation of Grantee to a location outside of the
market area of the Company on the Measurement Date;
 

2

 

 

 
(iii)          a material reduction from those in effect on the Measurement Date
in the levels of coverage of Grantee under the Company’s director and officer
liability insurance policy or indemnification commitments; or
 
(iv)          after the Measurement Date, a reduction in Grantee’s base salary,
a reduction in his incentive compensation or the failure by the Company to
continue to provide Grantee with benefits substantially similar to those enjoyed
by Grantee under any of the Company’s pension, deferred compensation, life
insurance, medical, health and accident or disability plans in which Grantee was
participating at the Measurement Date, the taking of any action by the Company
which would directly or indirectly reduce any of such benefits or deprive
Grantee of any material fringe benefit enjoyed by Grantee at the Measurement
Date.
 
Grantee must give the Company notice of any event or condition that would
constitute “Good Reason” within thirty (30) days of the event or condition, and
upon receipt of such notice, the Company shall have thirty (30) days to remedy
such event or condition.  If such event or condition is not remedied within such
30-day period, any termination of employment by Grantee for “Good Reason” must
occur within thirty (30) days after the period for remedying the event or
condition has expired.
 
Grantee’s right to terminate the Grantee’s employment for Good Reason shall not
be affected by the Grantee’s incapacity due to physical or mental illness,
except for a Disability.  Grantee’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.
 
2.4           Termination of Employment for Other Reasons.  If the Grantee’s
employment is terminated by the Company (whether with or without Cause) other
than within six (6) months prior to or eighteen (18) months following the date
of the Change in Control, or the Grantee voluntarily terminates his or her
employment (including upon Retirement) other than for “Good Reason” within six
(6) months prior to or eighteen (18) months following the date of the Change in
Control, the outstanding unvested RSUs shall immediately be forfeited as of the
date of termination of employment.
 
2.5           Nontransferability.  The RSUs may not be sold, assigned,
transferred, pledged, or otherwise encumbered prior to the date the Grantee
becomes vested in the RSUs and the Shares are issued.
 
2.6           Section 409A Compliance.  To the extent applicable, this Agreement
shall at all times be interpreted and operated in compliance with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
and the standards, regulations or other guidance promulgated thereunder
(“Section 409A”).  Any action that may be taken (and, to the extent possible,
any action actually taken) by the Company shall not be taken (or shall be void
and without effect), if such action violates the requirements of Section
409A.  Any provision in this Agreement that is determined to violate the
requirements of Section 409A shall be void and without effect.  In addition, any
provision that is required to appear in this Agreement in accordance with
Section 409A that is not expressly set forth herein shall be deemed to be set
forth herein, and the Agreement shall be administered in all respects as if such
provision were
 

3

 

 

 
expressly set forth.  The Company shall delay the commencement of any delivery
of Shares that are payable to Grantee upon his separation from service if
Grantee is a “key employee” of the Company (as determined by the Company in
accordance with procedures established by the Company that are consistent with
Section 409A) to the date which is immediately following the earlier of (i) six
months after the date of Grantee’s separation from service or (ii) Grantee’s
death, to the extent such delay is required under the provisions of Section 409A
to avoid imposition of additional income and other taxes, provided that the
Company and Grantee agree to take into account any exemptions available under
Section 409A.  For purposes of this Agreement, termination of employment shall
be construed consistent with the meaning of a separation from service within the
meaning of Section 409A.
 
3.            Change in Capitalization; Deferral Rights
 
3.1           During the period the RSUs are not vested, the Grantee shall be
credited with dividend equivalents or other distributions declared on the Share
represented by the RSUs in the manner determined by the Committee.  Within
thirty (30) days after a Vesting Date, Grantee shall be paid in cash the
dividend equivalents or other distributions with respect to the vested RSUs to
which the dividend equivalents or other distributions relate.
 
3.2           In the event of a change in capitalization, the Committee shall
make appropriate adjustments in accordance with Section 4.3 of the Plan to
reflect the change in capitalization, provided that any such additional Shares
or additional or different shares or securities reflected in any such adjustment
shall remain subject to the restrictions in this Agreement.
 
3.3           The Grantee represents and warrants that he is acquiring the
Shares under this Agreement for investment purposes only, and not with a view to
distribution thereof.  The Grantee is aware that the Shares may not be
registered under the federal or any state securities laws and that in that
event, in addition to the other restrictions on the Shares, they will not be
able to be transferred unless an exemption from registration is available or the
Shares are registered.  By making this award of RSUs, the Company is not
undertaking any obligation to register the RSUs under any federal or state
securities laws.
 
3.4           To the extent the Grantee is eligible to participate in a deferred
compensation plan established for such purpose, the Grantee may elect to defer
delivery of the Shares that would otherwise be due by virtue of the lapse or
waiver of the vesting requirements as set forth in Section 2.  If such deferral
election is made, the Committee shall, in its sole discretion, establish the
rules and procedures for such deferrals which shall be in compliance with
Section 409A.
 
4.            No Right to Continued Employment
 
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company, nor shall this Agreement or the Plan interfere in any way with the
right of the Company to terminate the Grantee’s employment at any time.
 

4

 

 

 
5.            Taxes and Withholding
 
The Grantee shall be responsible for all federal, state, and local income taxes
payable with respect to this award of RSUs and any dividends paid on such
RSUs.  The Company and the Grantee agree to report the value of the RSUs in a
consistent manner for federal income tax purposes.  The Company shall have the
right to retain and withhold from any payment of Shares (but only for the
minimum required withholdings) or cash the amount of taxes required by any
government to be withheld or otherwise deducted and paid with respect to such
payment.  At its discretion, the Company may require the Grantee to reimburse
the Company for any such taxes required to be withheld and may withhold any
distribution in whole or in part until the Company is so reimbursed.  In lieu
thereof, the Company shall have the right to withhold from any other cash
amounts due to the Grantee an amount equal to such taxes required to be withheld
or withhold and cancel (but only for the minimum required withholdings) (in
whole or in part) a number of Shares having a market value not less than the
amount of such taxes.
 
6.            Grantee Bound By The Plan
 
The Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus
for the Plan, and agrees to be bound by all the terms and provisions thereof.
 
7.            Modification of Agreement; Severability
 
This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.  Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.
 
8.            Cancellation and Rescission of Award; Return of Shares
 
8.1           If, during his employment with the Company or at any time during
the one (1) year period after the Date of Termination, the Grantee violates the
restrictive covenants set forth in Section 8.2 below, then the Committee shall,
notwithstanding any other provision in this Agreement to the contrary, (i)
cancel the outstanding RSUs that are not yet vested or with respect to which
Shares have not yet been issued to the Grantee, and (ii) require the Grantee to
return to the Company any Shares issued to the Grantee pursuant to vesting of
the RSUs (or to pay to the Company the then current value of any such Shares)
that occurred (or will occur) during the period six (6) months prior to and one
(1) year after the Date of Termination.
 
8.2           The Grantee will not directly or indirectly, individually, or on
behalf of any Person other than the Company or a Subsidiary:
 

5

 

 

 
(i)            solicit any Customers for the purpose of providing services
identical to or reasonably substitutable for the Company’s Business;
 
(ii)           solicit or induce, or in any manner attempt to solicit or induce,
any Person employed by the Company to leave such employment, whether or not such
employment is pursuant to a written contract with the Company or any Subsidiary
or is at will;
 
(iii)          engage in any Restricted Activities within the Territory or from
a business location servicing any part of the Territory;
 
(iv)          manage any personnel engaging in any Restricted Activities within
the Territory; or
 
(v)           knowingly or intentionally damage or destroy the goodwill and
esteem of the Company, any Subsidiary, the Company’s Business or the Company’s
or any Subsidiary’s suppliers, employees, patrons, customers , and others who
may at any time have or have had relations with the Company or any Subsidiary.
 
If any term of this Section 8 shall be held to be illegal or invalid by a court
of competent jurisdiction, the remaining terms shall remain in full force and
effect.  If any court of competent jurisdiction shall determine that the
restrictions set forth in any provision of this Section 8 or the application
thereof are unenforceable in whole or in part because of the time, geographic
area or scope of such restriction or provision, the parties hereto agree that
such court in making such determination shall have the power to modify the time,
geographic area or scope of such restriction or provision to the extent
necessary to make it enforceable, and that the restriction or provision in its
modified form shall be valid and enforceable to the full extent permitted by
law.
 
The Grantee further agrees that he or she will not, except as necessary to carry
out his duties as an employee of the Company, disclose or use Confidential
Information.  The Grantee further agrees that, upon termination or expiration of
employment with the Company for any reason whatsoever or at any time, the
Grantee will upon request by the Company deliver promptly to the Company all
materials (including electronically-stored materials), documents, plans,
records, notes, or other papers, and any copies in the Grantee’s possession or
control, relating in any way to the Company’s Business, which at all times shall
be the property of the Company.
 
8.3           For purposes of this Section 8, the following terms shall have the
meanings specified below:
 
(i)            “Company’s Business” means the business of operating a commercial
or retail bank, savings association, mutual thrift, credit union, trust company,
securities brokerage or insurance agency.
 
(ii)           “Confidential Information” means information, without regard to
form, relating to the Company’s or any Subsidiary’s customers, operation,
finances, and business that derives economic value, actual or potential, from
not being generally known to other Persons, including, but not limited to,
technical or non-technical data (including personnel data), formulas, patterns,
compilations (including compilations of customer
 

6

 

 

 
information), programs, devices, methods, techniques, processes, financial data
or lists of actual or potential customers (including identifying information
about customers), whether or not in writing.  Confidential Information includes
information disclosed to the Company or any Subsidiary by third parties that the
Company or any Subsidiary is obligated to maintain as
confidential.  Confidential Information subject to this Agreement may include
information that is not a trade secret under applicable law, but information not
constituting a trade secret only shall be treated as Confidential Information
under this Agreement for a two (2) year period after the Date of Termination.
 
(iii)          “Customers” means all Persons that (1) the Grantee serviced or
solicited on behalf of the Company or any Subsidiary, (2) whose dealings with
the Company or any Subsidiary were coordinated or supervised, in whole or in
part, by the Grantee, or (3) about whom the Grantee obtained Confidential
Information, in each case during the term of this Agreement or while otherwise
employed by the Company.
 
(iv)          “Date of Termination” means the date upon which the Grantee’s
employment with the Company ceases for any reason.
 
(v)           “Person” means any individual, corporation, bank, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization or other entity.
 
(vi)          “Restricted Activities” means serving as a director, officer,
executive, manager, employee or business consultant for a commercial or retail
bank, savings association, mutual thrift, credit union, trust company,
securities brokerage or insurance agency.
 
9.            Governing Law
 
The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Georgia without giving effect to
the conflicts of laws principles thereof.
 
10.          Successors in Interest
 
This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise.  This Agreement shall inure to the
benefit of the Grantee’s legal representatives.  All obligations imposed upon
the Grantee and all rights granted to the Company under this Agreement shall be
final, binding, and conclusive upon the Grantee’s heirs, executors,
administrators, and successors.
 
11.          Entire Agreement
 
This Agreement and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto.  Wherever appropriate in
 

7

 

 

 
this Agreement, personal pronouns shall be deemed to include the other genders
and the singular to include the plural.  Wherever used in this Agreement, the
term “including” means “including, without limitation.”
 
12.          Resolution of Disputes
 
12.1         Any dispute or disagreement which may arise under, or as a result
of, or in any way relate to, the interpretation, construction or application of
this Agreement and the Plan shall be determined by the Committee.  Any
determination made by the Committee shall be final, binding and conclusive on
the Grantee and the Company and their successors, assigns, heirs, executors,
administrators and legal representatives for all purposes.
 
12.2         To the extent permitted by applicable law, any dispute,
disagreement or claim which may arise under, or as a result of, or in any way
relate to, the interpretation, construction or application of this Agreement or
the Plan, any breach hereof or thereof, or relating to the enforcement or
arbitrability of any provision hereof or thereof, shall be settled by binding
arbitration in Atlanta, Georgia by the American Arbitration
Association.  Judgment on the arbitrator’s award shall be final and may be
entered in any court having jurisdiction thereof.  Except as may otherwise be
determined by the arbitrator(s), each party shall be solely responsible for any
expenses (including attorneys’ fees and disbursements, court costs and expert
witness fees) incurred by it or on its behalf in investigating and enforcing any
rights under this Agreement, and each party shall bear one-half of the fees and
expenses of the arbitrator(s) in connection with any arbitration or other
proceeding.
 
12.3           THIS AGREEMENT CONTAINS AN ARBITRATION CLAUSE.  BY SIGNING THIS
AGREEMENT, THE PARTIES AGREE THAT EACH PARTY TO THIS AGREEMENT IS GIVING UP THE
RIGHT TO SUE THE OTHER PARTY IN COURT, INCLUDING THE RIGHT TO A TRIAL BY
JURY.  ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A PARTY’S ABILITY TO
HAVE A COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY LIMITED.  THE
ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS STATEMENTS AND OTHER
DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN COURT PROCEEDINGS.
THE ARBITRATOR(S) DO NOT HAVE TO EXPLAIN THE REASON(S) FOR THEIR AWARD. THE
ARBITRATION RULES MAY IMPOSE TIME LIMITS FOR BRINGING A CLAIM IN
ARBITRATION.  IN SOME CASES, A CLAIM THAT IS INELIGIBLE FOR ARBITRATION COULD
HAVE OTHERWISE BEEN BROUGHT IN COURT.
 
[EXECUTION PAGE FOLLOWS]
 

8

 

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

          UNITED COMMUNITY BANKS, INC.          
 
By:
              Name:               Title:    

 
By signing below, the Grantee hereby accepts the RSU grant subject to all its
terms and provisions and agrees to be bound by the terms and provisions of this
Agreement, including Exhibit A and Section 8, and the Plan.  The Grantee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board of Directors of the Company, or the Compensation
Committee or other Committee responsible for the administration of the Plan,
upon any questions arising under the Plan.

          GRANTEE          
 
By:
              Name:    

 
[EXHIBIT A FOLLOWS]
 

9

 